           Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 1 of 17




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMANDA BROWN and ALEXIS                                             2:21-cv-14
                                                 Civil Action No. ____________
KOROL,

                     Plaintiffs,

      v.

BOROUGH OF AMBRIDGE, JAMES
MANN, JOSEPH KAUER, and RICHARD
F. START,

                     Defendants.                 JURY TRIAL DEMANDED

                                      COMPLAINT

      Plaintiffs, Amanda Brown and Alexis Korol, by undersigned counsel, file this

Complaint and in support allege the following.

                                     I. Jurisdiction

      1.      The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-5(f)(3), as amended by the Civil Rights Act of 1991;

and this Court’s supplemental jurisdiction pursuant to 28 U.S.C. §1367.

                                        II. Venue

      2.      Venue is proper in the Western District of Pennsylvania, in that this action

arises out of events that occurred in Beaver County.

                                       III. Parties

      3.      Plaintiff, Amanda Brown, is an adult individual who resides in Beaver

County, Pennsylvania.

      4.      Plaintiff, Alexis Korol, is an adult individual who resides in Beaver County,

Pennsylvania.
           Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 2 of 17




      5.      Defendant, Borough of Ambridge (“Defendant Bourgh”), is a municipal

borough with an address of 600 Eleventh Street, Ambridge, Pennsylvania 15003.

      6.      Defendant, James Mann (“Chief Mann”), is an adult individual who resides

in Beaver County, Pennsylvania.

      7.      Defendant, Joseph Kauer (“Borough Manager Kauer”), is an adult individual

who resides in Allegheny County, Pennsylvania.

      8.      Defendant, Richard F. Start (Solicitor Start), is an adult individual who

resides in Beaver County, Pennsylvania.

      9.      At all times relevant hereto, Defendant Borough was an “employer” within

the meaning of 42 U.S.C. § 2000e(b) and 43 Pa. Cons.Stat.Ann. § 955.

      10.     At all times relevant hereto, Defendant Borough acted or failed to act by and

through its duly authorized agents, servants and employees, who conducted themselves

within the scope and course of their employment.

                             IV. Administrative Exhaustion

      11.     Plaintiff Brown has satisfied all procedural and administrative requirements

set forth in Section 706 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5,

as amended in that:

              a.      On or about May 30, 2018, Plaintiff Brown filed a timely
                      charge with the Equal Employment Opportunity
                      Commission (EEOC) alleging sex harassment;

              b.      On or about May 30, 2018, Plaintiff Brown cross-filed her
                      claim of sex harassment with the Pennsylvania Human
                      Relations Commission (PHRC);

              c.      On September 12, 2019, the EEOC issued a probable
                      cause determination, finding Plaintiff Brown was
                      subjected to pervasive sexual harassment which created
                      a sexually hostile work environment. (See EEOC

                                             2
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 3 of 17




                      Determination, attached as Exhibit A).

             d.       Plaintiff Brown received a Notice of Right to Sue from the
                      U.S. Department of Justice dated December 4, 2020,
                      and this action was filed with this Court within 90 days of
                      receipt of said Notice; and

             b.       More than one year has lapsed since the date Plaintiff
                      Brown filed her PHRC complaint.

      12.    Plaintiff Korol has satisfied all procedural and administrative requirements

set forth in Section 706 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5,

as amended in that:

             a.       On or about May 30, 2018, Plaintiff Korol filed a timely
                      charge with the Equal Employment Opportunity
                      Commission (EEOC) alleging sex harassment;

             b.       On or about May 30, 2018, Plaintiff Korol cross-filed
                      her claim of sex harassment with the Pennsylvania
                      Human Relations Commission (PHRC);

             c.       On September 12, 2019, the EEOC issued a probable
                      cause determination, finding Plaintiff Korol was
                      subjected to pervasive sexual harassment which
                      created a sexually hostile work environment. (See
                      EEOC Determination, attached as Exhibit B).

             d.       Plaintiff Korol received a Notice of Right to Sue from
                      the U.S. Department of Justice dated December 4,
                      2020, and this action was filed with this Court within 90
                      days of receipt of said Notice; and

             e.       More than one year has lapsed since the date Plaintiff
                      Korol filed her PHRC complaint.

                                   V. Factual Background

      13.    Plaintiff Korol started working for Defendant Borough’s Police Department

on November 16, 2016 as a part-time Police Officer.

      14.    During her employment, Plaintiff Korol was subjected to a sexually hostile



                                              3
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 4 of 17




work environment created by Chief Mann.

       15.    Chief Mann repeatedly made sexually offensive comments to Plaintiff Korol.

       16.    Chief Mann also inappropriately touched Plaintiff Korol on several

occasions.

       17.    For example, on December 8, 2016, after Plaintiff Korol completed taser

training, Chief Mann began rubbing the upper part of her back, lifted up her shirt and

pulled her sports bra away from her body to rub under her sports bra.

       18.    Similarly, sometime in or about May 2017, Chief Mann grabbed Plaintiff

Korol’s thigh to show her where a tourniquet would be placed if she were shot and

proceeded to rub her thigh until she stood up and walked away.

       19.    Chief Mann regularly referred to Plaintiff Korol as “sexy Lexi” and made

inappropriate sexual comments to or about Plaintiff Korol and other females.

       20.    Plaintiff Brown started working for Defendant Borough’s Police Department

on October 10, 2017 as a part-time Police Officer.

       21.    During her employment, Plaintiff Brown was subjected to a sexually hostile

work environment created by Chief Mann.

       22.    In June 2017, during the interview process, Chief Mann told Plaintiff Brown

that the hiring process included a physical agility test but that based on her “physique”,

she would not have to take the agility test.

       23.    Chief Mann repeatedly made sexually offensive comments about Plaintiff

Brown and other women.

       24.    By way of example, Chief Mann made comments to Plaintiff Brown about

her tattoos, asking her if she has a “tramp stamp” on her lower back and expressing



                                               4
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 5 of 17




disappointment when she told him she did not.

       25.    Similarly, Chief Mann asked Plaintiff Brown if she liked to be choked,

referring to sexual asphyxiation.

       26.    Chief Mann also talked about Plaintiff Brown looking like a particular porn

star to other police officers.

       27.    On April 3, 2018, Plaintiff Korol informed Mayor David Drewnowski about

the ongoing sexual harassment by Chief Mann.

       28.    Mayor Drewnowski told Plaintiff Korol that she needed to file a formal

complaint with the EEOC or PHRC.

       29.    Plaintiff Korol then made a second verbal complaint to Borough Manager

Kauer, who told her that she needed to put her complaint in writing.

       30.    On April 9, 2018, Plaintiff Korol submitted a written complaint to Borough

Manager Kauer about the ongoing sexual harassment by Chief Mann.

       31.    On April 10, 2018, Plaintiff Brown also submitted a written complaint to

Borough Manager Kauer about the ongoing sexual harassment that began from the time

of her interview with Chief Mann.

       32.    In response to Plaintiffs’ written complaints, Borough Manager Kauer

provided each Plaintiff with a letter dated April 12, 2018, advising them to contact the

PHRC.

       33.    Borough Manager Kauer’s letter also indicated that Defendant Borough

would be retaining CSI Corporate Security and Investigations, Inc. (“CSI”) to conduct an

independent investigation of the Police Department.

       34.    On May 25, 2018, CSI interviewed Plaintiff Brown and Plaintiff Korol in



                                            5
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 6 of 17




connection with CSI’s investigation of Defendant Borough’s Police Department.

       35.    On September 10, 2018, CSI advised the Plaintiffs that Solicitor Start had

a copy of the final version of CSI’s report relating to Plaintiffs’ allegations of sexual

harassment.

       36.    According to CSI, Solicitor Start instructed CSI not to provide anyone else

with a copy of the report.

       37.    Despite CSI’s confirmation that it had concluded its investigation and

provided the final version of its report to Solicitor Start, Defendant Borough took no further

action regarding Plaintiffs’ complaints of sexual harassment.

       38.    Instead, Solicitor Start authored an open letter to Defendant Borough’s

residents and employees dated February 12, 2019, wherein he denied that CSI had

concluded its investigation.

       39.    Solicitor Start read his open letter to the community at a public meeting,

during which Defendant Borough, through Solicitor Start, implied that Plaintiffs’

allegations of sexual harassment were unfounded.

       40.    To date, Defendant Borough has taken no action against Chief Mann in

response to Plaintiffs’ complaints of sexual harassment.

       41.    In his role, Chief Mann acted as an alter-ego, proxy and high level official

for Defendant.

                                          Count I
                               Title VII – Sex Harassment
                        Plaintiff Brown v. Borough of Ambridge

       42.    Plaintiffs incorporate paragraphs 1 through 41 as though the same had

been fully set forth at length herein.



                                              6
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 7 of 17




       43.    Defendant Borough’s actions directed to Plaintiff Brown created a sexually

hostile work environment.

       44.    The aforesaid treatment of Plaintiff Brown was intentional and was

undertaken by Defendant Borough because of Plaintiff Brown’s sex.

       45.    The aforesaid treatment of Plaintiff Brown was pervasive, regular and/or

severe in that she was repeatedly subjected to offensive, hostile and derogatory work

conditions because of her sex.

       46.    Defendant Borough’s aforesaid conduct, through its agents, servants, and

employees, detrimentally affected Plaintiff Brown.

       47.    Defendant Borough’s actions, through its agents and servants, would

detrimentally affect a reasonable person in Plaintiff Brown’s position.

       48.    Defendant Borough knew of the existence of a sexually hostile environment.

       49.    Despite such knowledge, Defendant Borough failed to take prompt and

adequate remedial action to prevent and to stop the conduct.

       50.    The actions of Defendant Borough, as set forth above discriminated against

Plaintiff Brown in a term and condition of her employment because of her sex in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1).

       51.    Defendant Borough’s actions were intentional and were taken in reckless

indifference to Plaintiff Brown’s federally protected right to not be subjected to unwelcome

and unwanted conduct of a sexual nature.

       52.    As a direct and proximate result of Defendant Borough’s actions, Plaintiff

Brown suffered severe humiliation, inconvenience, mental distress, embarrassment, and

like conditions.



                                             7
           Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 8 of 17




       WHEREFORE, Plaintiff Brown demands judgment pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as

follows:

              a.     That the Court enter a judgment declaring Defendant’s
                     actions to be unlawful and in violation of Title VII;

              b.     That Plaintiff Brown be awarded compensatory
                     damages in an amount to be determined at trial;

              c.     That Defendant be enjoined from discriminating or
                     retaliating against Plaintiff Brown in any manner
                     prohibited by Title VII;

              d.     That Plaintiff Brown be awarded against Defendant the
                     costs and expenses of this litigation, including a
                     reasonable attorneys fee; and

              e.     That Plaintiff Brown be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                           Count II
                                Title VII – Sex Harassment
                         Plaintiff Korol v. Borough of Ambridge

       53.    Plaintiffs incorporate paragraphs 1 through 52 as though the same had

been fully set forth at length herein.

       54.    Defendant Borough’s actions directed to Plaintiff Korol created a sexually

hostile work environment.

       55.    The aforesaid treatment of Plaintiff Korol intentional and was undertaken by

Defendant Borough because of Plaintiff Korol’s sex.

       56.    The aforesaid treatment of Plaintiff Korol was pervasive, regular and/or

severe in that she was repeatedly subjected to offensive, hostile and derogatory work

conditions because of her sex.

       57.    Defendant Borough’s aforesaid conduct, through its agents, servants, and

                                            8
           Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 9 of 17




employees, detrimentally affected Plaintiff Korol.

       58.    Defendant Borough’s actions, through its agents and servants, would

detrimentally affect a reasonable person in Plaintiff Korol’s position.

       59.    Defendant Borough knew of the existence of a sexually hostile environment.

       60.    Despite such knowledge, Defendant Borough failed to take prompt and

adequate remedial action to prevent and to stop the conduct.

       61.    The actions of Defendant Borough, as set forth above discriminated against

Plaintiff Korol in a term and condition of her employment because of her sex in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1).

       62.    Defendant Borough’s actions were intentional and were taken in reckless

indifference to Plaintiff Korol’s federally protected right to not be subjected to unwelcome

and unwanted conduct of a sexual nature.

       63.    As a direct and proximate result of Defendant Borough’s actions, Plaintiff

Korol suffered severe humiliation, inconvenience, mental distress, embarrassment, and

like conditions.

       WHEREFORE, Plaintiff Korol demands judgment pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, as amended by the Civil Rights Act of 1991 as

follows:

              a.     That the Court enter a judgment declaring Defendant’s
                     actions to be unlawful and in violation of Title VII;

              b.     That Plaintiff Korol be awarded compensatory
                     damages in an amount to be determined at trial;

              c.     That Defendant be enjoined from discriminating or
                     retaliating against Plaintiff Korol in any manner
                     prohibited by Title VII;



                                             9
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 10 of 17




               d.      That Plaintiff Korol be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Korol be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                          Count III
                                           PHRA
                          Plaintiff Brown v. Borough of Ambridge

       64.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

63, as if fully set forth herein.

       65.     Defendant Borough’s harassment of Plaintiff Brown was in violation of the

PHRA, 43 Pa. Conns. Stat.Ann. §955(a) et seq.

       66.     As a direct result of Defendant Borough’s discriminatory actions in violation

of the PHRA, Plaintiff Brown has suffered extreme emotional distress, depression, and

like conditions.

       WHEREFORE, Plaintiff Brown requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Brown be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Brown in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Brown be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Brown be granted such further legal and
                       equitable relief as the Court may deem just and proper.




                                             10
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 11 of 17




                                          Count IV
                                            PHRA
                          Plaintiff Korol v. Borough of Ambridge

       67.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

66, as if fully set forth herein.

       68.     Defendant Borough’s harassment of Plaintiff Korol was in violation of the

PHRA, 43 Pa. Conns. Stat.Ann. §955(a) et seq.

       69.     As a direct result of Defendant Borough’s discriminatory actions in violation

of the PHRA, Plaintiff Korol has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Korol requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Korol be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Korol in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Korol be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Korol be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                           Count V
                                            PHRA
                               Plaintiff Brown v. James Mann

       70.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

69, as if fully set forth herein.

       71.     Chief Mann’s conduct of aiding, abetting, inciting, compelling or coercing

                                             11
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 12 of 17




the discriminatory practices of Defendant Borough was in violation of the PHRA, 43 Pa.

Cons. Stat. Ann. § 955(e) et seq.

       72.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Brown has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Brown requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Brown be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Brown in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Brown be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Brown be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                           Count VI
                                             PHRA
                                Plaintiff Korol v. James Mann

       73.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

72, as if fully set forth herein.

       74.     Chief Mann’s conduct of aiding, abetting, inciting, compelling or coercing

the discriminatory practices of Defendant Borough was in violation of the PHRA, 43 Pa.

Cons. Stat. Ann. § 955(e) et seq.

       75.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Korol has suffered extreme emotional distress, depression, and like

                                             12
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 13 of 17




conditions.

       WHEREFORE, Plaintiff Korol requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Korol be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Korol in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Korol be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Korol be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                          Count VII
                                            PHRA
                              Plaintiff Brown v. Joseph Kauer

       76.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

75, as if fully set forth herein.

       77.     Borough Manager Kauer’s conduct of aiding, abetting, inciting, compelling

or coercing the discriminatory practices of Defendant Borough was in violation of the

PHRA, 43 Pa. Cons. Stat. Ann. § 955(e) et seq.

       78.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Brown has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Brown requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;



                                             13
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 14 of 17




               b.      That Plaintiff Brown be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Brown in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Brown be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Brown be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                          Count VIII
                                            PHRA
                               Plaintiff Korol v. Joseph Kauer

       79.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

78, as if fully set forth herein.

       80.     Borough Manager Kauer’s conduct of aiding, abetting, inciting, compelling

or coercing the discriminatory practices of Defendant Borough was in violation of the

PHRA, 43 Pa. Cons. Stat. Ann. § 955(e) et seq.

       81.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Korol has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Korol requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Korol be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Korol in any manner
                       prohibited by the PHRA;



                                             14
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 15 of 17




               d.      That Plaintiff Korol be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Korol be granted such further legal and
                       equitable relief as the Court may deem just and proper.

                                          Count IX
                                           PHRA
                             Plaintiff Brown v. Richard F. Start

       82.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

81, as if fully set forth herein.

       83.     Solicitor Start’s conduct of aiding, abetting, inciting, compelling or coercing

the discriminatory practices of Defendant Borough was in violation of the PHRA, 43 Pa.

Cons. Stat. Ann. § 955(e) et seq.

       84.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Brown has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Brown requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Brown be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Brown in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Brown be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Brown be granted such further legal and
                       equitable relief as the Court may deem just and proper.



                                              15
         Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 16 of 17




                                           Count X
                                            PHRA
                              Plaintiff Korol v. Richard F. Start

       85.     Plaintiffs incorporate by reference the allegations in Paragraphs 1 through

84, as if fully set forth herein.

       86.     Solicitor Start’s conduct of aiding, abetting, inciting, compelling or coercing

the discriminatory practices of Defendant Borough was in violation of the PHRA, 43 Pa.

Cons. Stat. Ann. § 955(e) et seq.

       87.     As a direct result of Defendants’ discriminatory actions in violation of the

PHRA, Plaintiff Korol has suffered extreme emotional distress, depression, and like

conditions.

       WHEREFORE, Plaintiff Korol requests the following:

               a.      That the Court enter a judgment declaring Defendant’s
                       actions to be unlawful and in violation of the PHRA;

               b.      That Plaintiff Korol be awarded compensatory
                       damages in an amount to be determined at trial;

               c.      That Defendant be enjoined from discriminating or
                       retaliating against Plaintiff Korol in any manner
                       prohibited by the PHRA;

               d.      That Plaintiff Korol be awarded against Defendant the
                       costs and expenses of this litigation, including a
                       reasonable attorneys fee; and

               e.      That Plaintiff Korol be granted such further legal and
                       equitable relief as the Court may deem just and proper.




                                              16
Case 2:21-cv-00014-JFC Document 1 Filed 01/06/21 Page 17 of 17




                                  Respectfully submitted:




                                  Nikki Velisaris Lykos
                                  PA I.D. No. 204813

                                  Colleen Ramage Johnston
                                  PA I.D. No. 64413

                                  Johnston Lykos, LLC
                                  525 William Penn Place
                                  28th Floor
                                  Pittsburgh, PA 15219
                                  (412) 325-7700

                                  Attorneys for Plaintiffs




                             17
